Order entered November 13, 2013




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00236-CR

                                    OTIS GARDNER, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 204th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F10-56220-Q

                                              ORDER

        The Court REINSTATES the appeal.

        On October 29, 2013, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by appointed counsel J. Daniel
Oliphant; (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his workload;
and (4) Mr. Oliphant requested until December 27, 2013 to file appellant’s brief.
        We ORDER appellant to file his brief by FRIDAY, DECEMBER 27, 2013.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE